DETAILED ACTION
This is the first office action on the merits in this application. The claims, as amended on March 25, 2020, are under consideration. Claims 1-17 were canceled, claim 18 was amended, and claims 21-27 were newly presented. Claims 18-27 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 23 require the limitation “ranging in size from small, medium, and large”. As presented, this is considered indefinite: a range is defined “from” a value, “to” another value. It is unclear as presented what is intended to be included in the range: would two plates (small and large) read on this? The small to large range includes medium, also, in the range of sizes of those plates, even though a medium plate is not present. Additionally, since no “to” limitation is presented, it is unclear that “large” is intended as the upper end of the range. Are additional plates beyond a ‘large’ size permitted by this claim? The metes and bounds are not considered definite. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21 and 23-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger et al. (US 2013/0172948 A1) in view of Kirschman (US 2016/0242863 A1).
Regarding claims 18, 23 and 24, Fritzinger teaches a method comprising: 
providing a plurality of superior implant bone plates 12 of various sizes [0031] (plate 12 may have other shapes and sizes as desired for the needs of a particular patient). The limitation “superior” is considered to be an intended use of the plate – there is no particular reason that plates 12 cannot be placed on a superior aspect of a clavicle (and note [0008] – superior aspect of clavicle is specified as an implantation surface); 
each superior implant bone plate 12 includes a main bone plate body having two opposing curved sections 54/52 adapted for a superior surface of a clavicle; 
a bendable waist portion narrower than the main body of the superior implant bone plate (waist portions seen in fig. 3; bent as seen comparing figs. 4A-4B); and 
wherein the plurality of superior implant bone plates are configured to fit a range of clavicle radii [0031];
choosing one of the superior implant bone plates depending on the size and shape of the clavicle (selected based on use of templates as at fig. 2); and 
bending the chosen superior implant bone plate at the waist portion to shape the superior implant bone plate to be received on the superior surface of the clavicle (as seen at comparing figs. 4A-B; [0005], [0032]).

Fritzinger fails to teach either the particular radii of bone which the plate is adapted to fit being 39-130 mm; or the kit including plates ranging in size from small, medium and large. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Fritzinger plate 12 of a size and shape as desired to fit the needs of a particular patient. [0031]. It would have been obvious to form the plates of the claimed sizes as a matter of forming them to correlate to particular patient anatomies. 

Fritzinger continues to fail to teach the kit including plates ranging in size from small, medium, and large. 
Kirschman teaches a kit as at fig. 1 including plates of various sizes provided to a surgeon in a single “implant card”, the implants provided including large 14, medium 18, and small 16, plates. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to provide a surgeon with Fritzinger plates in a kit in which there are various sized plates in a single kit, including small, medium, and large plates for the surgeon to choose between in light of the suggestion in Fritzinger [0031], and the teaching of Kirschman that it was known to do so. This would have permitted the surgeon to intra-operatively pick the plate from the kit which is most useful for a particular patient’s anatomy. 

Regarding claim 19, Fritzinger further teaches one or more slots: (either 1) the narrow waist portions can be considered to include slots which extend into the bottom portion of the plate as can be seen in fig. 3; or alternatively 2) a first of the narrowed portions can be referred to as a waist, and another can be referred to as a slot, which extends into the bottom portion of the plate 12 as can be seen in fig. 3). A portion of the slot can be referred to as a ‘cut-out region’. As presently claimed, there is no particular reason that a properly configured bending iron cannot be received in the slot. It is noted that the bending iron is inferentially referred to. 
Regarding claim 20, the main body portion can be re-defined to include only portions between the end-most bendable waist portions. After so doing, the ends of the main body can be said to be connected to a node (the end portions) by a bendable waist portion which is narrower than the main body. The bridge portion (narrowed portion) includes a cut-out at bottom side formed in the bottom portion of the bone plate 12.
Regarding claim 21, due to the plate 12 being capable of being bent by the surgeon at various points along its length, there is no reason that the plate cannot be formed to include an S-shape defining the two opposing curved sections. 
Regarding claim 25, the plates 12 include holes 56 for receiving fasteners. 
Regarding claims 26 and 27, examiner understands the term “bone-shaped hole” to be referring to a hole formed as described in the instant specification to have essentially the configuration of elements 122/124 in fig. 1 of the instant application. 
The combination teaches the limitations of claim 18, but does not teach inclusion of bone-shaped holes. 
The instant application does not teach any particular reason or criticality of the shape of the holes being bone-shaped with cut-out reliefs. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the combination device to include bone shaped holes with cut-out reliefs in place of one of the screw holes 56 of Fritzinger as a matter of design choice. One would have done so in order to permit insertion of specially shaped fasteners (e.g. staples). 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger et al. (US 2013/0172948 A1) in view of Kirschman (US 2016/0242863 A1) and Orbay et al. (US 2009/0281543 A1).
Regarding claim 22, the combination of Fritzinger and Kirschman has suggested the limitations of claim 18. Further, Fritzinger teaches the main bone plate body of each of the plurality of the superior implant bone plates includes a bone-facing bottom surface positioned against the bone when implanted and an opposite, upper surface facing away from the bone when implanted. See fig. 4B. 
The combination fails to teach the main body including one or more slots extending all the way through the main bone plate body from the bone-facing bottom surface to the opposite, upper surface, one or more of the slots have a cut-out region on the bottom surface of the bone plate at a periphery of the slot, the slot being configured to receive a bending iron positioned within the slot.
Orbay teaches a clavicle plate as at figs. 13A-C which includes both screw holes 5 and a slot 5’, which slot 5’ extends from a bone facing surface through to an upper surface of the plate. The slot 5’ includes a cutout region (see fig. 13C) at the bottom surface thereof, at a periphery of the slot. [0064]  There is no reason that a properly sized and configured bending iron cannot be positioned within the slot. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Fritzinger plate 12 with one of the screw holes 56 formed as a slot in view of the Orbay teaching. One would have done so in order to provide the surgeon with increased flexibility in decision as to location and trajectory of a screw installed into the bone through the Fritzinger plate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799